DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of decoding a video.  Independent claim 1 identifies the uniquely distinct feature “the height information for the first rectangular slice is decoded from the bitstream only when the first rectangular slice adjoins a left boundary of the current picture, wherein when the height information for the first rectangular slice is decoded from the bitstream, the height of the first rectangular slice is determined based on the height information decoded from the bitstream, and wherein when the height information for the first rectangular slice is not decoded from the bitstream, the height information for the first rectangular slice is inferred to be same with another rectangular slice who adjoins the left boundary of the current picture." 
Independent claim 6 identifies the uniquely distinct feature “the height information for the first rectangular slice is encoded into the bitstream only when the first rectangular slice adjoins a left boundary of the current picture, wherein when the first rectangular slice adjoins the left boundary of the current picture, the height information for the first rectangular slice is encoded into the bitstream and a value thereof is determined by referring to the height of the first rectangular slice, and wherein when the first rectangular slice does not adjoin the left boundary of the current picture, the height information for the first rectangular slice is not encoded into the bitstream and the height of the first rectangular slice is the same as another rectangular slice who adjoins the left boundary of the current picture." 
The closest prior arts, Kim et al. (WO 2020/060184 A1) and Deshpande (WO2020/179713 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/Primary Examiner, Art Unit 2486